COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00288-CR

Thomas Wayne Lester                        §   From the 297th District Court

                                           §   of Tarrant County (1366479D)

v.                                         §   August 9, 2018

                                           §   Opinion by Justice Pittman

The State of Texas                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman